Citation Nr: 0006665	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-32 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for bilateral intermittent 
knee hydroarthrosis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1996 rating decision, in 
which the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) assigned a 10 percent 
disability evaluation for intermittent hydroarthrosis of the 
knees.

The Board notes that, in a VA Form 21-4138 filing received in 
August 1997, the appellant raised the issue of service 
connection for a back disability as secondary to his service 
connected bilateral knee disability which has not yet been 
adjudicated by the RO and, thus, this claim is referred to 
the RO for appropriate action.


REMAND

The appellant contends that symptomatology associated with 
his bilateral intermittent knee hydroarthrosis warrants a 
disability evaluation in excess of the currently assigned 10 
percent rating.  In this respect, he complains of bilateral 
knee pain, stiffness, swelling and instability with an 
inability to engage in prolonged standing.  He indicates that 
he must use a cane for assistance with walking, and he claims 
that he manifests arthritis in both knee joints.

An August 1996 VA joints examination was positive for 
findings of slight infra patella fullness which was sensitive 
to touch, pain on lateral motion and limitation of motion of 
both knees upon flexion.  An x- ray examination was 
interpreted as showing no evidence of degenerative changes in 
either knee.  The examiner indicated a diagnosis of 
osteoarthritis of the left knee, but did not provide a 
diagnosis for the right knee disability.  The examiner also 
did not assess the extent of any possible functional loss of 
use of either knee due to weakness, excess fatigability, 
incoordination, pain or pain on movement.  A March 1998 
outpatient treatment report from the VA Rheumatology Clinic 
noted findings of laxity of the patellae and the left lateral 
collateral ligament.  It was noted that the appellant was 
being referred for physical therapy (PT) and magnetic 
resonance imaging (MRI) of the left knee.

Upon review of the record, the Board notes that it does not 
appear that the RO has attempted to obtain records relative 
to the appellant's VA physical therapy and MRI study 
subsequent to March 1998.  These records, which may be 
pertinent to the proper adjudication of the claim, should be 
obtained before this case is decided.  See Bell v. Derwinski, 
2 Vet.App. 363, 369-70 (1992) (VA is obligated to obtain 
pertinent treatment records of medical records generated by 
its agency).  

Furthermore, as the August 1996 VA joints examination did not 
reflect a diagnosis concerning the right knee disability, 
provide rationale for the diagnosis of left knee 
osteoarthritis in light of the negative x- ray findings, or 
assess the functional limitations of either knee, the 
examination report is inadequate for rating purposes.  See 
Hampton v. Gober, 10 Vet.App. 481, 483 (1997); Hayes v. 
Brown, 9 Vet.App. 67, 73 (1996); DeLuca v. Brown, 8 Vet.App. 
202 (1995).  As such, the appellant should be afforded a VA 
orthopedic examination for the purpose of separately 
evaluating the current nature and severity of the appellant's 
left knee and right knee disabilities, to include an opinion 
concerning the extent of functional loss due to weakness, 
excess fatigability, incoordination, pain or pain on 
movement.

Finally, the Board notes that service connection is in effect 
for intermittent hydroarthrosis of both knees.  Upon remand, 
the RO should assign separate ratings for the left and right 
knee disabilities.  In view of the fact that the appellant 
does hold a diagnosis of "osteoarthritis" the RO should 
consider the applicability VA O.G.C. Prec. Op. No. 09-98 
(August 14, 1998) wherein it was held that, where a claimant 
has instability of the knee and arthritis with limitation of 
motion which at least meets the criteria for a zero percent 
disability evaluation under Diagnostic Codes 5260 or 5261, 
separate ratings may be assigned under Diagnostic Codes 5257 
and 5003.  Cf. VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997).  
As required by Deluca, the RO must also give consideration to 
an increased evaluation for any additional functional 
limitation pursuant 38 C.F.R. §§ 4.40 and 4.45.

Accordingly, this case is REMANDED for the following action:

1.  The RO should take the necessary steps to 
obtain the appellant's VA clinical records, to 
include physical therapy notes and MRI studies 
from the Birmingham VA Medical Center, since March 
1998.

2.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

3.  Following the receipt of any additional 
records, the appellant should be afforded a VA 
orthopedic examination for the purpose of 
separately evaluating the current nature and 
severity of the appellant's left knee and right 
knee disabilities.  A detailed history should be 
obtained from the appellant and the record 
carefully reviewed.  In addition to addressing the 
range of motion and structural integrity of the 
left and right knees, the examiner is requested to 
specifically address whether there is functional 
loss due to weakness, excess fatigability, 
incoordination, pain or pain on movement.  DeLuca 
v. Brown, 8 Vet.App. 202 (1995) (medical 
examination must comply with requirements of 
38 C.F.R. §§ 4.40, 4.45 and 4.59 which, in 
addition to the schedular criteria, require the 
examiner to express opinion on whether pain could 
significantly limit functional ability on motion 
during use with acute flare- ups of disability and 
in terms of the degree of additional range-of-
motion loss due to weakened movement, excess 
fatigability, or incoordination).  The examiner 
must provide a diagnosis for the left and right 
knee disabilities with rationale given for any 
opinion expressed.  The claims file and a copy of 
this remand must be made available to the 
examiner.

4.  The appellant is hereby advised that, in the 
event he fails to report for VA examination 
without good cause, his increased rating claim 
shall be denied.  38 C.F.R. § 3.655(b) (1999).

5.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

6.  Following the completion of the above, the RO 
should readjudicate the claim for an increased 
rating for bilateral intermittent knee 
hydroarthrosis.  In so doing, the RO should assign 
separate disability evaluations for the left and 
right knees with consideration given to all 
relevant schedular criteria, to include 38 C.F.R. 
§§ 4.40 and 4.45, Diagnostic Code 5003, VA O.G.C. 
Prec. Op. No. 09-98 (August 14, 1998) and the 
holding in DeLuca.  If any benefit sought on 
appeal, for which a notice of disagreement has 
been filed, remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


